Title: Note on Value of District of Columbia Loans, [before 1 November 1802]
From: Jefferson, Thomas
To: 


          
            [before 1 Nov. 1802]
          
          
            
              200,000.
              D. from Maryld on guar. of Congr. in stock yielded
              169.873.41
            
            
              100,000.
              lent by Congr.
              
            
            
               50,000.
              stock lent by Maryld. payable Nov. 1. 1802 yielded
               42,738.36
            
            
              
              
              212,611.77
            
          
         